STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

PONTCHARTRAIN              NATURAL           GAS                                            NO.      2022       CW     0865
SYSTEM,          K/ D/ S     PROMIX,

L. L. C.,        AND    ACADIAN         GAS
PIPELINE          SYSTEM


VERSUS


TEXAS       BRINE       COMPANY,            LLC                                           AUGUST              16,     2022




In    Re:            Texas       Brine           Company,           LLC,      applying              for       supervisory
                     writs,            23rd        Judicial            District             Court,             Parish         of

                     Assumption,             No.    34265.




BEFORE:              McDONALD,          HOLDRIDGE,             AND    LANIER,         JJ.


        WRIT           GRANTED.              The     district               court'    s      August             11,      2022
judgment,             granting              Legacy       Vulcan,           LLC' s     Motion             in    Limine         to

Preclude             Proffer        of       Evidence          Relative          to       Dismissed             Claims        is
reversed.              Louisiana              Code        of     Civil         Procedure                 article         1636
provides, "[            w] hen         the       court    rules        against         the        admissibility               of

any     evidence,             it       shall       either        permit        the        party       offering           such

evidence          to    make       a    complete          record           thereof,       or      permit        the     party
to    make       a     statement            setting       forth        the     nature          of    the       evidence."

The     word "         shall"          is    mandatory.          Sanchez         v.       Georgia             Gulf     Corp.,
2002- 1617 (           La.       App.        lst  Cir.           8/   13/ 03),        853         So. 2d        697,     704.

Accordingly,               the      district             court        is     instructed             to        allow     Texas
Brine  Company,                  LLC        to     either       offer         such        evidence             to     make      a

complete record thereof                            or to make a             statement          setting forth the
nature       of      the   evidence.


                                                               JMM
                                                               GH
                                                               WIL




COURT       OF    APPEAL,          FIRST         CIRCUIT




       DEPUTY          CLERK       OF   COURT
                 FOR    THE    COURT